DETAILED ACTION

The following NON-FINAL Office action is in response to Application filed on September 25, 2020 for application 17032096
	
Acknowledgements

Claims 1-20 are pending.
Claims 1-20 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .









Claim Rejections - 35 USC § 101

      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

  Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, Claims 1-19 are directed to a method and Claim 20 is directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims recites creating a payment token which is an abstract idea. Specifically, the claim recites “receiving, by a service provider computer, a first data record from a customer: a first data buffer signed by a customer wherein the first data buffer includes a first set of parameters specified by the customer, creating a second data buffer including a second set of parameters specified by the service provider, signing the second data buffer, combining the first and second data records to create a combined data record, signing the combined data record to create a payment token” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test, classified under “commercial or legal interactions”, specifically “business relations” as part of a transaction  (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because – for example, in this case, the claims involve a series of steps for creating a secure payment authorization token that may then be communicated to the customer subscribing to or utilizing services provided by the service provider. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because the additional elements of the claims such as the use of the service provider computer, customer computer, private key and public key as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)). [The use of the service provider computer, customer computer, private key and public key to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment] does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the service provider computer, customer computer, private key and public key performs the steps or functions of “receiving, by a service provider computer, a first data record from a customer: a first data buffer signed by a customer wherein the first data buffer includes a first set of parameters specified by the customer, creating a second data buffer including a second set of parameters specified by the service provider, signing the second data buffer, combining the first and second data records to create a combined data record, signing the combined data record to create a payment token”. The additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of the service provider computer, customer computer, private key and public key to perform the steps amounts to no more than using the service provider computer, customer computer, private key and public key to automate and/or implement the abstract idea of creating a payment token. As discussed above, taking the claim elements separately, the service provider computer, customer computer, private key and public key perform the steps of “receiving, by a service provider computer, a first data record from a customer: a first data buffer signed by a customer wherein the first data buffer includes a first set of parameters specified by the customer, creating a second data buffer including a second set of parameters specified by the service provider, signing the second data buffer, combining the first and second data records to create a combined data record, signing the combined data record to create a payment token”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of creating a payment token. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of service provider computer, customer computer, private key and public key to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-11 and 13-19 further describe the abstract idea of creating a payment token. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 10,505,978 B2) in further view of Georgi (US 9,836,759 B2)
Regarding Claims 1, 12 and 20, Wang discloses: a method for creating a payment token, comprising: 
- receiving, by a service provider computer, a first data record from a customer computer wherein the first data record comprises: (Col. 11 lines 15-17)
- a first data buffer signed by a private key of the customer and having a public key of the customer associated with the signed first data buffer, wherein the first data buffer includes a first set of parameters specified by the customer (Col. 11 lines 15-27)
- creating, by the service provider, a second data buffer including a second set of parameters specified by the service provider (Col. 11 line 45-63)
- signing the second data buffer with a first private key of the service provider (Col. 11 line 45-63)
 - associating a first public key of the service provider to the signed second data buffer to create a second data record; (Col. 11 line 45-63)
- signing the combined data record with a second private key of the service provider; and (Col. 11 line 45-Col. 12 line 2)
- associating a second public key of the service provider to the signed combined data record to create the payment token (Col. 11 line 45-Col. 12 line 2)
Wang does not disclose: combining the first and second data records to create a combined data record.
Georgi however discloses: combining the first and second data records to create a combined data record (Col. 3 line 38-42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of Wang to include combining the first and second data records to create a combined data record, as disclosed in Georgi, in order to provide a system-generated unique universal transaction associating identifier associated with each of the plurality of transactions, (see Georgi Col. 2 lines 44-50).

Regarding Claims 2 and 13, the combination of Wang and Georgi discloses as shown above.
Georgi however discloses: wherein the first set of parameters include a customer identification and a customer financial account information (Col. 3 line 14-36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of Wang to include wherein the first set of parameters include a customer identification and a customer financial account information, as disclosed in Georgi, in order to provide a system-generated unique universal transaction associating identifier associated with each of the plurality of transactions, (see Georgi Col. 2 lines 44-50).

Regarding Claims 3 and 14, Wang discloses wherein the financial account information includes a bank account identification, a credit card account identification, or a debit card account identification (Col. 13 lines 9-21).

Regarding Claim 4, the combination of Wang and Georgi discloses as shown above.
Georgi however discloses wherein the second set of parameters include a customer identification and a promotion information (Col. 15 line 58-Col. 16 line 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of Wang to include wherein the second set of parameters include a customer identification and a promotion information, as disclosed in Georgi, in order to provide a system-generated unique universal transaction associating identifier associated with each of the plurality of transactions, (see Georgi Col. 2 lines 44-50).

Regarding Claim 5, the combination of Wang and Georgi discloses as shown above.
Georgi however discloses wherein the promotion information includes a percentage discount or a discount amount (Col. 14 lines 4-20, Col. 15 line 58-Col. 16 line 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of Wang to include wherein the promotion information includes a percentage discount or a discount amount, as disclosed in Georgi, in order to provide a system-generated unique universal transaction associating identifier associated with each of the plurality of transactions, (see Georgi Col. 2 lines 44-50).

Regarding Claim 6, the combination of Wang and Georgi discloses as shown above.
Georgi however discloses wherein the promotion information includes an expiration date or a period of validity from date of first use (Col. 25 line 55-Col. 26 line 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of Wang to include wherein the promotion information includes an expiration date or a period of validity from date of first use, as disclosed in Georgi, in order to provide a system-generated unique universal transaction associating identifier associated with each of the plurality of transactions, (see Georgi Col. 2 lines 44-50).



Regarding Claim 7, Wang discloses wherein the first data record is communicated by the customer via a network (Fig. 9 (906)); Col. 21 lines 15-26).

Regarding Claim 8, Wang discloses wherein the network a public network or a private network (Col. 10 lines 17-26).

Regarding Claim 9, Wang discloses wherein the payment token is transmitted by the service provider to the customer (Col. 17 lines 58-60).

Regarding Claim 10, Wang discloses presenting the payment token by the customer to the service provider for payment of services of the provider utilized by the customer (Col. 17 lines 58-60, Col. 21 lines 43-45).

Regarding Claims 11 and 19, the combination of Wang and Georgi discloses as shown above.
Georgi however discloses decrypting the payment token by the service provider using the second public key of the service provider; and decrypting the second data buffer using the first public key of the service provider; decrypting the first data buffer using the public key of the customer; extracting information from each of the decrypted data buffers to obtain the payment information for services rendered by the service provider (Col. 29 lines 9-15, Col. 31 lines 41-52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of Wang to include decrypting the payment token by the service provider using the second public key of the service provider; and decrypting the second data buffer using the first public key of the service provider; decrypting the first data buffer using the public key of the customer; extracting information from each of the decrypted data buffers to obtain the payment information for services rendered by the service provider, as disclosed in Georgi, in order to provide a system-generated unique universal transaction associating identifier associated with each of the plurality of transactions, (see Georgi Col. 2 lines 44-50).

Regarding Claim 15, the combination of Wang and Georgi discloses as shown above.
Georgi discloses wherein the second set of parameters further comprise a specified primary and secondary payment source allocation (Col. 36 lines 31-46).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of Wang to include wherein the second set of parameters further comprise a specified primary and secondary payment source allocation, as disclosed in Georgi, in order to provide a system-generated unique universal transaction associating identifier associated with each of the plurality of transactions, (see Georgi Col. 2 lines 44-50).
Regarding Claim 16, the combination of Wang and Georgi discloses as shown above.
Georgi however discloses wherein the allocation comprises a first percentage assigned to the primary payment source and a remaining percentage assigned to the secondary payment source (Col. 14 lines 4-20, Col. 15 line 58-Col. 16 line 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of Wang to include wherein the allocation comprises a first percentage assigned to the primary payment source and a remaining percentage assigned to the secondary payment source, as disclosed in Georgi, in order to provide a system-generated unique universal transaction associating identifier associated with each of the plurality of transactions, (see Georgi Col. 2 lines 44-50).

Regarding Claim 17, the combination of Wang and Georgi discloses as shown above.
Georgi however discloses wherein the allocation comprises a fixed amount assigned to the primary source (Col. 6 lines 27-46).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of Wang to include wherein the allocation comprises a fixed amount assigned to the primary source, as disclosed in Georgi, in order to provide a system-generated unique universal transaction associating identifier associated with each of the plurality of transactions, (see Georgi Col. 2 lines 44-50).

Regarding Claim 18, Wang discloses including a portion of the second set of data parameters in the combined data record (Col. 11 line 45-Col. 12 line 2)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685      

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685